Name: Commission Implementing Regulation (EU) 2015/1851 of 15 October 2015 amending Implementing Regulation (EU) No 948/2014 as regards the contractual storage period and the amount of aid to be granted for the private storage of skimmed milk powder
 Type: Implementing Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce;  cooperation policy;  food technology;  international trade;  agricultural policy;  accounting;  distributive trades
 Date Published: nan

 16.10.2015 EN Official Journal of the European Union L 271/12 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1851 of 15 October 2015 amending Implementing Regulation (EU) No 948/2014 as regards the contractual storage period and the amount of aid to be granted for the private storage of skimmed milk powder THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 18(2), Article 20(c), (l) and (m) and Article 223(3)(c) thereof, Having regard to Council Regulation (EU) No 1370/2013 of 16 December 2013 determining measures on fixing certain aids and refunds related to the common organisation of the markets in agricultural products (2), and in particular Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 948/2014 (3) opened private storage for skimmed milk powder, in view of the particular difficult market situation, notably resulting from the ban introduced by Russia on imports of dairy products from the Union to Russia. (2) Following a further deterioration of the prices for skimmed milk powder, the private storage scheme was extended until 28 February 2015 by Commission Implementing Regulation (EU) No 1337/2014 (4), until 30 September 2015 by Commission Implementing Regulation (EU) 2015/303 (5) and until 29 February 2016 by Commission Implementing Regulation (EU) 2015/1548 (6). (3) Given the continuous downward trend of the prices for skimmed milk powder resulting from a substantial oversupply of milk on the internal market and continued limitations in global demand, it is appropriate to provide for additional measures with a view to encouraging operators to store higher quantities in order to alleviate the pressure on the market and therefore higher aid amounts should be granted where the products are submitted to a longer contractual storage period. (4) However, to allow flexibility for operators in responding to future market signals, it should be allowed to release such products at a reduced aid rate from store after a minimum storage period of nine months. (5) Taking into account the length of the increased contractual storage period, the advance payment, referred to in Article 31 of Commission Regulation (EC) No 826/2008 (7), should be adapted. (6) In accordance with Article 35(3) of Regulation (EC) No 826/2008 and in order to closely follow the use of the measure it is appropriate to specify the deadline for submitting the notifications provided for in Article 35(1)(a) of that Regulation. (7) In order to have an immediate impact on the market and to contribute to stabilise prices, the measure provided for in this Regulation should enter into force on the day following that of its publication. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 948/2014 is amended as follows: (1) Article 4 is replaced by the following: Article 4 1. The aid for the products referred to in Article 1 shall be fixed as follows: (a) where the contractual storage period is between 90 and 210 days, the aid shall be: (1) 8,86 EUR per tonne of storage for fixed storage costs; (2) 0,16 EUR per tonne per day of contractual storage; (b) where the contractual storage period is 365 days, the aid shall be: (1) 8,86 EUR per tonne of storage for fixed storage costs; (2) 0,36 EUR per tonne per day of contractual storage. However, by way of derogation from Article 34(6) of Regulation (EC) No 826/2008, where the contractual quantity can be removed after a minimum storage period of 270 days, the aid amounts shall be reduced by 10 %. 2. Applications shall be valid only when they show the aid rates applied for. Concluded contracts under this Regulation for a storage period between 90 and 210 days cannot be changed into contracts under point (b) of the first subparagraph of paragraph 1. 3. Contractual storage shall end on the day preceding that of the removal from storage.; (2) the following Article 4a is inserted: Article 4a By way of derogation from Article 31(2) of Regulation (EC) No 826/2008, the advance payment for contracts under point (b) of the first subparagraph of Article 4(1) of this Regulation shall not exceed the amount of aid corresponding to a storage period of 270 days.; (3) Article 6 is replaced by the following: Article 6 Member States shall notify the Commission of the following: (a) by each Tuesday for the previous week and separately for the quantities referred to respectively in points (a) and (b) of the first subparagraph of Article 4(1), the quantities for which contracts have been concluded as well as the quantities of products for which applications to conclude contracts have been submitted, as required under Article 35(1)(a) of Regulation (EC) No 826/2008; (b) not later than the end of each month for the previous month, the information on the stocks required under Article 35(1)(b) of Regulation (EC) No 826/2008.. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 346, 20.12.2013, p. 12. (3) Commission Implementing Regulation (EU) No 948/2014 of 4 September 2014 opening private storage for skimmed milk powder and fixing in advance the amount of aid (OJ L 265, 5.9.2014, p. 18). (4) Commission Implementing Regulation (EU) No 1337/2014 of 16 December 2014 amending Implementing Regulations (EU) No 947/2014 and (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for butter and for skimmed milk powder (OJ L 360, 17.12.2014, p. 15). (5) Commission Implementing Regulation (EU) 2015/303 of 25 February 2015 amending Implementing Regulations (EU) No 947/2014 and (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for butter and skimmed milk powder (OJ L 55, 26.2.2015, p. 4). (6) Commission Implementing Regulation (EU) 2015/1548 of 17 September 2015 amending Implementing Regulations (EU) No 947/2014 and (EU) No 948/2014 as regards the last day for submission of applications for private storage aid for butter and skimmed milk powder (OJ L 242, 18.9.2015, p. 26). (7) Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (OJ L 223, 21.8.2008, p. 3).